

113 SRES 258 ATS: Expressing support for the goals and ideals of National Infant Mortality Awareness Month, 2013.
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 258IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Mr. Cardin (for himself, Mr. Burr, and Mr. Menendez) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the goals and ideals of National Infant Mortality Awareness Month, 2013.Whereas the term infant mortality refers to
			 the death of a baby before the first birthday of the baby;Whereas the United States ranks 50th among countries in
			 the rate of infant mortality;Whereas high rates of infant mortality are especially
			 prevalent in African American, Native American, Alaskan Native, Latino, Asian,
			 and Hawaiian and other Pacific Islander communities, communities with high
			 rates of unemployment and poverty, and communities with limited access to safe
			 housing and medical providers;Whereas premature birth and low birth weight are leading causes of infant
			 mortality;Whereas, according to the Institute of Medicine of the
			 National Academies, premature birth costs the United States more than
			 $26,000,000,000 annually;Whereas infant mortality can be substantially reduced
			 through community-based services, such as outreach, home visitation, care coordination, health education, interconceptional care, and fatherhood involvement;Whereas support for community-based programs to reduce
			 infant mortality may result in lower future spending on medical interventions,
			 special education, and other social services that may be needed for infants and
			 children who are born with a low birth weight;Whereas the Department of Health and Human Services,
			 acting through the Office of Minority Health, has implemented the A
			 Healthy Baby Begins With You campaign;Whereas the Maternal and Child Health Bureau of the Health
			 Resources and Services Administration has provided national leadership on the
			 issue of infant mortality;Whereas the Advisory Committee on Infant Mortality
			 provides advice and recommendations to the Secretary of Health and Human
			 Services on reducing infant mortality and improving the health status of
			 infants and pregnant women;Whereas the Advisory Committee on Infant Mortality
			 provides advice and recommendations to the Secretary of Health and Human
			 Services with respect to developing a national strategy for reducing infant
			 mortality;Whereas public awareness and education campaigns on infant
			 mortality are held during the month of September each year; andWhereas September 2013 has been designated as
			 National Infant Mortality Awareness Month: Now, therefore, be
			 itThat the Senate—(1)supports—(A)the goals and
			 ideals of National Infant Mortality Awareness Month, 2013;(B)efforts to
			 educate people in the United States about infant mortality and the factors that
			 contribute to infant mortality; and(C)efforts to reduce
			 infant deaths, low birth weight, pre-term births, and disparities in perinatal
			 outcomes;(2)recognizes the
			 critical importance of including efforts to reduce infant mortality and the
			 factors that contribute to infant mortality as part of prevention and wellness
			 strategies; and(3)calls on the
			 people of the United States to observe National Infant Mortality Awareness
			 Month with appropriate programs and activities.